MEMORANDUM ***
Dalvir Singh (“Singh”), a native and citizen of India, petitions for review of an order of the Board of Immigration Appeals summarily affirming the Immigration Judge’s (“IJ”) decision finding Singh not credible and denying his application for asylum, withholding of removal, and Convention Against Torture (“CAT”) relief.
Substantial evidence supports the IJ’s adverse credibility determination based on inconsistencies in Singh’s testimony, especially with regard to the events surrounding his June 28, 2000 arrest. See Chebchoub v. INS, 257 F.3d 1038, 1043-45 (9th Cir.2001). These inconsistencies are neither minor nor technical and go to the heart of his claim. See id. at 1043.
Because Singh failed to demonstrate eligibility for asylum, it follows that he cannot satisfy the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003). It also follows that because petitioner’s CAT claim is based on the same testimony that the IJ found not credible, and he points to no new evidence to support this claim, his CAT claim also fails. See id. at 1157.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.